In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-050 CR

____________________


KENNETH AUTHOR HOFFPAUIR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 85281




MEMORANDUM OPINION
	Kenneth Author Hoffpauir entered a no contest plea to indecency with a child.  A
plea bargain agreement between Hoffpauir and the State limited the upper range of
punishment.  Following the agreement, the trial court found Hoffpauir to be a repeat
offender and assessed a sentence of thirty years of confinement in the Texas Department
of Criminal Justice, Institutional Division.  Hoffpauir filed a pro se notice of appeal on
January 10, 2003.  
	The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certification is included in the record on
appeal. 
	On January 22, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by February 21, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered March 6, 2003
Do not publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.